      Case:1:17-cv-00151-BLW
      Case  19-35017, 09/09/2019, ID: 11425550,
                               Document         DktEntry:
                                          211 Filed       100, Page
                                                    09/09/19   Page 11 of
                                                                       of 22




                  UNITED STATES COURT OF APPEALS                       FILED
                         FOR THE NINTH CIRCUIT                          SEP 9 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
ADREE EDMO, AKA Mason Edmo,                   No.    19-35017

              Plaintiff-Appellee,             D.C. No. 1:17-cv-00151-BLW
                                              District of Idaho,
 v.                                           Boise

CORIZON, INC.; et al.,                        ORDER

              Defendants-Appellants,

and

IDAHO DEPARTMENT OF
CORRECTIONS; et al.,

              Defendants.


ADREE EDMO, AKA Mason Edmo,                   No.    19-35019

              Plaintiff-Appellee,             D.C. No. 1:17-cv-00151-BLW

 v.

IDAHO DEPARTMENT OF
CORRECTIONS; et al.,

              Defendants-Appellants,

and

CORIZON, INC.; et al.,

              Defendants.
          Case:1:17-cv-00151-BLW
          Case  19-35017, 09/09/2019, ID: 11425550,
                                   Document         DktEntry:
                                              211 Filed       100, Page
                                                        09/09/19   Page 22 of
                                                                           of 22




Before: McKEOWN and GOULD, Circuit Judges, and LASNIK,* District Judge.



      Appellee Adree Edmo is ordered to file a response to Appellants’ Petition

for Rehearing En Banc. The response must be filed no later than twenty-one (21)

days from the date of this order.




      *
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.

                                            2
